Citation Nr: 0520870	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  98-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of 
bilateral foot trauma, nerve damage. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The veteran testified before the 
undersigned Judge at a travel board hearing in March 2005.  


FINDINGS OF FACT

1.  Service medical records do not show complaints of, or 
treatment for, neck or feet problems during service.  

2.  Degenerative joint disease of the cervical spine was not 
diagnosed during active service, or within one year following 
separation from service.  

3.  Bilateral foot trauma, nerve damage, was not diagnosed in 
service, or until many years following separation from 
service.  

4.  The record does not establish that the veteran's post-
service neck or cervical spine disability and bilateral foot 
trauma, nerve damage, are due to active service.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during in service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Residuals of bilateral foot trauma, nerve damage, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board notes that the initial rating decision was dated 
November 1998, prior to the enactment of the VCAA.  
Therefore, it was not possible to provide the veteran with 
notice of the VCAA prior to the initial rating decision.  
Nevertheless, the RO notified the veteran of the evidence and 
information necessary to substantiate the claims on appeal in 
a June 2001 letter.  The VA fully notified the veteran of 
what is required to substantiate his claims in this letter 
and by way of a the numerous supplemental statements of the 
case dated in June 2002, May 2003, and July 2003.  Together, 
the June 2001 letter and SSOC's provided the veteran with a 
summary of the evidence, the applicable laws and regulations 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, in the June 2001 letter, the 
veteran was, in essence, told to submit pertinent evidence he 
had in his possession.  Given the foregoing, the Board's 
concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Mayfield, supra. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In 
the present case, the evidence includes the service medical 
records, service records, VA medical records, private medical 
records, Social Security Administration records, lay witness 
statements, and written statements and testimony from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.   

II.  Service Connection

The veteran is claiming service connection for residuals of a 
neck injury and for residuals of bilateral foot trauma, nerve 
damage.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In his application for compensation received in August 1998, 
the veteran claimed that he injured his neck in service and 
experienced foot trauma, nerve damage, as a result of boots 
given to him in service.  At his hearing before the 
undersigned Judge, the veteran testified that he had problems 
with his feet during service.  He indicated that he had 
difficulty marching and tripped on occasion.  Specifically, 
the veteran recalled tripping while stationed in Munich, 
causing him to injure his neck.  In support of his claims, 
the veteran submitted a number of lay witness statements from 
the veteran's sister and brother, and friends.  He also 
recalled falling more often when he returned to the states 
after being stationed in Munich.  The Board observes that 
several medical reports show that the veteran has multiple 
sclerosis.

Upon review, the veteran's statements and testimony about his 
in-service feet problems and neck injury are contradicted by 
the service medical records.  Service medical records do not 
show any complaints of, or treatment for, feet problems, 
complaints about footwear, or neck problems related to any 
injury.  A February 1961 clinical record noted that the 
veteran fell on his left knee, causing a bruise.  However, 
there was no complaints of foot pains or neck injury 
resulting from the fall, or complaints about his boots.  In 
the Report of Medical History for discharge from active 
service dated in March 1962, the veteran checked "no" for 
ever having had or currently having foot trouble, neuritis, 
or bone, joint, or other deformity.  The veteran also made no 
mention of having any residual problems related to foot 
problems or neck problems during service.  In fact, the 
veteran indicated that his health was good on discharge 
examination.  In a DA Form 1811 dated June 1962, it was 
reported that there was no change in the veteran's physical 
condition since he was separated from service.  In addition, 
the veteran indicated that he did not seek treatment for his 
foot problems or neck injury during service.  

In support of his contentions, the veteran submitted lay 
statements from his brother and sister dated in August 1998, 
and from two friends also dated in August 1998.  The 
veteran's brother and sister essentially stated that they 
observed that the veteran's balance was impaired when he 
returned from service.  The veteran's mother, a registered 
nurse, asked the veteran to seek a medical evaluation.  The 
lay statements from family members do not serve to show that 
the veteran injured his feet or neck in service.  None of the 
statements report having first hand knowledge of a service 
injury of the veteran's feet or neck. 

Moreover, the two lay statements from the veteran's friends 
dated in August 1998 are not credible evidence of an in-
service incident as both men indicated that they met the 
veteran in the 1970s, more than 8 years following separation 
from service.  While both lay statements note that the 
veteran had balance problems, they do not attest to having 
direct knowledge of any incident involving the veteran's feet 
or neck in service. 

There was also no objective clinical evidence of treatment 
for feet problems or neck (cervical) problems until the 
1990s, or many decades after separation from service.  A July 
1998 VA medical record noted that the veteran may have 
cervical degenerative joint disease.  A February 1999 VA x-
ray report revealed cervical degenerative disc disease at C4-
5, C5-6, and C6-7, with joint space narrowing and end plate 
sclerosis.  The earliest x-ray evidence of arthritis of the 
cervical spine was in February 1999.   As such, the veteran 
is not entitled to a presumptive for his cervical arthritis.  
38 C.F.R. §§ 3.307, 3.309 (2004).  In addition, while medical 
records from VA and private physicians demonstrated that 
veteran continued to receive treatment for cervical problems, 
including his arthritis, after February 1999, there was no 
competent medical evidence relating his cervical spine 
problems to service.  

The earliest medical evidence of treatment for feet problems 
in the claims file was a VA treatment record dated in August 
1998.  The record indicated that the veteran was complaining 
about achy feet since 1984.  At that time, the veteran was 
told to start wearing boots.  It was reported that his pain 
went away, but then in 1989 he started developing weaknesses 
of both feet.  Following examination, including EMG and nerve 
conduction study of both lower extremities, the veteran was 
diagnosed as having severe pressure neuropathy with paxonal 
loss involving bilateral perneal nerve, mostly effecting the 
EDB muscle, and less to the EHL muscles.  The bilateral 
perneal neuropathy was thought to be due to tight-fitting 
boots.  

An undated VA medical statement to the SSA indicates that the 
veteran reported problems with his balance in the 1960s, 
numbness as well as distal weakness.  The examiner reported 
that while in service the veteran was issued an 11.5D shoe 
instead of a 12-B shoe, which was the actual size of his 
foot.  The examiner commented that in light of the fact that 
the veteran was very sensitive to pressure, the wrong shoe 
issued significantly contributed to permanent pressure on his 
sural nerve, which was documented in a recent EMG study in 
1998.  .  

While the record demonstrates a current bilateral foot 
disability, the Board finds that there is no competent 
medical evidence which links his bilateral foot disability to 
service.  In this respect, the Board observes that the VA 
examiner's undated opinion linking the veteran's bilateral 
foot disability to wearing the wrong size boot in service.  
The Board, however, finds that the examiner's opinion was 
based on an inaccurate factual premise that the veteran had 
feet problems in service due to wearing the wrong size boot.  
A review of the veteran's service medical records does not 
show any complaints, findings or diagnosis of a bilateral 
foot disorder.  As noted early, in the Report of Medical 
History upon separation from service, the veteran checked 
"no" for having had or currently having foot problems in 
service.  As the VA examiner's conclusions are based on facts 
that are not supported in the record and are, in fact, 
contradicted by the record, her opinion cannot be considered 
competent medical evidence of a link between the veteran's 
current bilateral foot disability and service.  

While the Board acknowledges the veteran's statements and 
testimony that his feet and neck disabilities are due to 
service, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disorders.  See Grottveit v. Brown , 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In addition, there is no corroborative competent medical 
evidence to support the veteran's opinion.  Over three 
decades passed from the time the veteran was discharged from 
active service in 1962 and when the record showed that he was 
first treated for neck and feet problems in the 1990s.  There 
is also no competent medical evidence in the record relating 
neck and feet problems to his active service from June 1959 
to June 1962.  

In sum, the service medical records do not show complaints 
of, or treatment for, a neck injury or bilateral foot trauma 
in service; and post-service medical records fail to show 
cervical arthritis within one year following service or 
competent medical evidence relating his neck and feet 
problems to service.  Consequently, there is no reasonable 
possibility that an examination involving the veteran's neck 
or feet disability would aid in substantiating the veteran's 
claims.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Board sympathizes with the veteran's physical condition, 
however, the Board concludes that the preponderance of the 
evidence is against his service connection claims for 
residuals of a neck injury and bilateral foot trauma, nerve 
damage.  Since the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claims are denied.


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied. 

Entitlement to service connection for bilateral foot trauma, 
nerve damage, is denied. 



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


